                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION


GARY L. GRANT,                                    ) C/A No. 4:19-0608-TMC-TER
                                     Plaintiff,   )
                                                  )
vs.                                               )
                                                  )
ACTING WARDEN McCABE, ASSOCIATE )                               ORDER
WARDEN FORD, ASSOCIATE WARDEN                     )
CANNON, ALSO KNOWN AS JOSEPH                      )
CANNING, MAJOR SMITH, CAPTAIN                     )
DAVIS, LIEUTENANT DANLEY, SERGEANT )
BLACKWELL, FOOD SERVICE DIRECTOR )
BRAD, ALSO KNOWN AS BRAGG, HEAD                   )
NURSE ROBINS, SERGEANT SALLY                      )
CROWE, AND OFFICER JACKSON                        )
                                                  )
                                     Defendants.  )
________________________________________ )
                                                  )
                                                  )
                                                  )
                                                  )
      Plaintiff’s motion to file a second amended complaint has been granted by this court.

(ECF No. 65). In the second amended complaint, Plaintiff has omitted Defendants Doe,

Baskins, Woods, Bruker, and Hunt and some of the allegations in the previous amended

complaint. Therefore, once an answer to the second amended complaint is filed, the court

will enter a new scheduling order as to the discovery deadline and dispositive motions

deadline. Thus, Plaintiff’s motion for an extension of the dispositive motions deadline (ECF

No. 55) is deemed moot.

       Defendants have supplemented their responses to discovery since Plaintiff filed his

motions to compel (ECF No. 61), and it is clear that some of the substance of his motions to
compel are moot as a result of the second amended complaint. Therefore, the motions (ECF

Nos. 48 and 54) are deemed moot, and Plaintiff has fifteen days from the date of this order

to re-file the motions seeking relief based on discovery not rendered moot by the

supplemental responses and by the second amended complaint.

       Plaintiff’s motion for default judgment (ECF No. 53) entitled “ Motion for Default

Judgment Pursuant to Fed. R. Civ. P. Rule (55)” requesting the court for a judgment by

default due to Defendants not responding to the discovery requests is not a proper motion

under Rule 55 of the Federal Rules of Civil Procedure and is, therefore, denied.

       IT IS SO ORDERED.



                                                s/Thomas E. Rogers, III
                                                Thomas E. Rogers, III
                                                United States Magistrate Judge

August 28, 2019
Florence, South Carolina




                                            2
